Citation Nr: 1450746	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-42 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an extension of a temporary total evaluation, assigned from February 24, 2008, to March 31, 2008, for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran did not submit a notice of disagreement until November 2008, which was timely as to the April 2008 rating decision.  However, within one year of each of the following rating decisions-February 2005, September 2005, December 2006, and August 2007-new and material evidence was received.  This evidence was primarily in the form of VA treatment records and examination reports.  When new and material evidence is received prior to the expiration of the appeal period, the evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the rating period on appeal is from the date of the Veteran's original claim.  

During the course of the appeal, the Veteran raised claims of service connection for gastroesophageal reflux disease as secondary to his service-connected ulcer and for a temporary total disability evaluation pursuant to 38 C.F.R. § 4.29 for hospitalization for PTSD in August 2009.  The claims are referred to the RO for appropriate action.  

The issues of entitlement to an increased initial disability rating for PTSD and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).
FINDINGS OF FACT

1. The Veteran was hospitalized for treatment for PTSD on February 24, 2008, and was discharged from this hospitalization on March 17, 2008. 
 
2.  The Veteran was not hospitalized or in need of convalescence after his VA hospitalization from February 24, 2008, to March 17, 2008, for treatment of his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for an extension of a temporary total evaluation, assigned from February 24, 2008, to March 31, 2008, for PTSD, based on hospital treatment or observation, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.29 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial temporary total evaluation assigned following hospitalization for treatment of PTSD in February 2008.  Once the temporary total evaluation is granted the claim is substantiated, additional notice is not required.  In any case, the Veteran was sent a proper notice letter for substantiating a claim under 38 C.F.R. § 4.29 in December 2010 followed by a readjudication of the claim.  

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  Significantly, the records pertaining to the hospitalization at issue have been obtained.  A VA examination is not necessary to decide this claim as the issue turns on when a hospitalization was terminated.  Thus, VA's duty to assist has been met.

Analysis

The Veteran, his wife and his representative essentially contend that he is entitled to an extension of the temporary total disability rating awarded pursuant to 38 C.F.R. § 4.29, because his service-connected PTSD did not improve after his discharge from VA hospitalization in March 2008.  The Veteran's wife argues that he is so heavily medicated with psychotropic medications that he sleeps 90 percent of the time.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  

Subject to the provisions of paragraphs (d), (e), and (f) of this section this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  38 C.F.R. § 4.29(c).  

On these total ratings, the Department of Veterans Affairs regulations governing effective dates for increased benefits will control.  38 C.F.R. § 4.29(d).

The total hospital rating if convalescence is required may be continued for periods of 1, 2, or 3 months in addition to the period provided in paragraph (a) of this section.  38 C.F.R. § 4.29(e).  Extension of periods of 1, 2 or 3 months beyond the initial 3 months may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.29(f).

Convalescence is defined as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Recovery is defined as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  

The record shows that the Veteran was admitted to a VA Medical Center on February 24, 2008, for treatment regarding suicidal ideation, worsening depression and irritability.  He was transferred to another VA Medical Center on February 28, 2008, and subsequently discharged on March 17, 2008.  His discharge diagnoses included PTSD, mood disorder and mild cognitive decline.  At the time of his discharge, he was determined to not be suicidal or homicidal and his GAF score was assessed as 45 to 50, indicative of serious social or occupational impairment.  The Veteran is service connected for PTSD.  

The evidence does not show that the Veteran required convalescence after his hospitalization.  38 C.F.R. § 4.29(e).  The March 2008 Discharge Summary, while noting that he would be followed by the VA clinic did not indicate that the Veteran required any type of convalescence.  Thus, March 31, 2008 is the proper date for the termination of the temporary total rating and an extension is not warranted.  The termination date is properly the last day of the month of the hospital discharge.  See 38 C.F.R. § 4.29(a).

The Board acknowledges that 38 C.F.R. § 4.30 provides temporary total ratings for convalescence following hospital treatment of a service-connected disability.  However, such ratings require that treatment of the service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  Thus, section 4.30 does not apply to the present case. 

In sum, the preponderance of the evidence is against the claim for an extension beyond March 31, 2008, of a temporary total rating, pursuant to 38 C.F.R. § 4.29; there is no doubt to be resolved; and the extension of temporary total evaluation under 38 C.F.R. § 4.29 is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An extension beyond March 31, 2008, of a temporary total rating, pursuant to 38 C.F.R. § 4.29, is denied.



REMAND

The Veteran has appealed the initial disability rating assigned for service-connected PTSD.  The last VA examination was conducted in June 2011.  

In addition to PTSD, during the course of the appeal the Veteran has also been diagnosed with dementia and major depressive disorder with psychosis, which are not service-connected.  An April 2005 VA examiner indicated that he was unable to evaluate the Veteran's PTSD symptoms due to diagnosed rule out severe major depressive disorder with psychosis and/or dementia.  VA examiners in November 2006 and March 2011 also diagnosed dementia in addition to PTSD, with the November 2006 examiner indicating that the symptoms of dementia were dominant and the PTSD symptoms could not, therefore be evaluated.  However, the July 2009 VA examiner diagnosed only PTSD and, based on a review of the Veteran's claim file alone, a psychologist opined that the Veteran did not have dementia in a June 2011 VA report.  

Medical evidence is required, if feasible, to determine the Veteran's current psychiatric diagnoses, and if the Veteran has psychiatric diagnoses other than PTSD, to differentiate the symptomatology of those disabilities from those of his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).

The issue of TDIU is inextricably intertwined with the Veteran's claim for an increased disability rating for PTSD.  38 C.F.R. §§ 3.340, 4.16 (2014).  Therefore, the issue may not be resolved until the PTSD increased rating issue is fully addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  Afford the Veteran a VA examination to determine the level of occupational and social impairment due to his PTSD.  

The VA examiner is asked if it is feasible to distinguish the symptomatology attributed to nonservice-connected dementia and/or major depressive disorder with psychosis, if found to be present, from PTSD.  If the examiner cannot differentiate the symptoms of the disabilities, then all should be attributed to the Veteran's PTSD.

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  (Service connection is currently in effect for PTSD and duodenal ulcer disease.)

The Veteran's file must be made available to the VA examiner for review and any opinions provided must be explained.

2.  Then, readjudicate the issues remaining on appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


